Title: Thomas Jefferson to John Vaughan, 15 January 1816
From: Jefferson, Thomas
To: Vaughan, John


          
            Dear Sir
            Monticello Jan. 15. 16.
          
          In a letter of Dec. 22. I asked whether a remittance of a small sum could be directly made from Philada to Leghorn; and not doubting that it may I take the liberty of inclosing to you 70.D. bills of the US. and of asking the favor of you to remit 50. Dollars to Thomas Appleton Consul of the US. at that place.
           I have done it without waiting an answer to my enquiry, because the remittance is for some Florence wine, which if not sent off by the 1st of April will hardly bear the passage. were there no direct opportunity from Philadelphia mr Appleton has two nephews in business at Baltimore thro’ whom perhaps it could be made.
           the balance of the inclosed I wish to remain in your hand as a small fund on which I can draw for trifling charges sometimes occurring, as lately in the case of Dr Patterson for the package of a clock. for the same reason I had sometime ago desired mr Short to pay to you a small balance in his hands. I will request you to forward the inclosed letter with the remittance to mr Appleton.
          The papers tell us that Chaptal & La Cepede are to take refuge with us from the persecutions of their new old masters. Oh! for a National University to avail ourselves of such talents. Affectionately yours
          Th: Jefferson
        